 In the Matter of GAM SALES COMPANY, EMPLOYERandINTERNA-TIONAL PRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTHAMERICA, LOCAL UNION No. 68, AFL, PETITIONERCase No. 13-R-4457.-Decided December 15, 1947Mr. Jay J. Alloy,of Peoria, Ill., for the Employer.Mr. R. C. Stevens,of Louisville, Ky., for the Petitioner.Mr. R. E. Haskin,of Chicago, Ill., for the Intervenor.DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, hearing in this case was held at Peoria,Illinois, on July 22, 1947, before Gustaf B. Erickson, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :°FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMorris G. Sax, Phil A. Sax, and George D. Sax, doing business asGam Sales Company, are partners engaged in the manufacture ofprinted specialties such as baseball record sheets, dice sheets, andtip and baseball tallies at their plant in Peoria, Illinois.During thepast 12 months, the Employer purchased raw materials valued inexcess of $60,000, of which approximately 5 percent was obtained out-side the State of Illinois.During the same period, the Employerdistributed from this plant finished products valued in excess of$350,000, of which about 50 percent represented sales to customersoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.75 N. L. R. B., No. 63.536 GAM SALES COMPANYII.THE ORGANIZATIONS INVOLVED537The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.International Brotherhood of Bookbinders, herein called the In-tervenor,l is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn January 11, 1947, the Employer and the Intervenor enteredinto a collective bargaining agreement covering the employees hereinconcerned.The agreement is to remain in full force and effect untilJanuary 11, 1948, subject to automatic renewal from year to yearthereafter, in the absence of notice in writing by either party at least3O days prior to the anniversary date of a desire to terminate or tomodify the agreement.A supplemental agreement, which implementsthe 1947 agreement, was executed simultaneously.By its terms, thelatter agreement was to take effect upon ratification by the unionmembers.On or about April 26, 1947, the Petitioner notified the Employer byletter of its claim to representation.The Employer promptly repliedstating that while it was willing to recognize any union which repre-sented its employees, in view of its present agreement with the Inter-venor, it would defer recognition pending Board action. Thepetition herein was filed May 23, 1947.The Intervenor contends that its agreement with the Employer isa valid agreement and constitutes a bar to this proceeding.TheEmployer, while affirming the existence of a bona fide agreement withthe Intervenor, asserts that it is not a bar.The Petitioner, on theother hand, maintains that the 1947 agreement is not valid since itwas not ratified, and that although the supplement thereto was signed,the 1947 agreement itself was not signed.We need not determinethe issue as to the validity of the 1947 contract since, assuming it to beiBecause of an alleged failure of the Intervenor to provide needed assistance,in suchmatters as parliamentary procedure, to its newly formed Local No. 239, which comprisedthe employees involved herein, the membership of said Local by unanimous vote on April 21,1947,withdrew from the intervenor's organizationSoon thereafter,the Intervenor wasadvised by letter of the action taken by the Local,and the charter which it issued in No-vember 1946as retuuied to itDues have not been paid by the Local since the vote towithdraw In a letter dated May 14, 1947, the Intervenor, without mentioning the notifi-cation of withdrawal, advised the Local,that it was delinquent in the payment of duesfor the month of Apiil and that it would be suspended if said dues were not paid by theend of the month 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalid, it may now be terminated inless than 1 month upon notice byeither party thereto.Accordingly, we find that the 1947 contractdoes not bar a determination of representatives within the next 30days pursuant to our usual Direction of Election.2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning.of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TiE APPROPRIATE UNITIn accordance with an agreement of the parties, we find that allproduction employees at the Employer's Peoria, Illinois, plant, ex-cluding the printing pressmen, foremen, assistant foremen, floorladiesand assistant floorladies, maintenance employees,3 all office employees,and all other supervisors constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Gam Sales Company, Peoria, I11i-nois, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region, and subject to Sections-203.61 and 203.62, of Na-tional Labor Relations Board Rules and Regulations-Series 5, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by International Printing Pressmen and Assistants' Union ofNorth America, Local Union No. 68, A. F. of L., or by InternationalBrotherhood of Bookbinders, A. F. of L., for the purposes of collec-tive bargaining, or by neither.CHAIRDIAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.2See Matter of the 0lover Corp,72 N L. R B 841;Matter of Ellis Canning Company,67 N L.It.B 3843This category includes watchmen,janitors,porters, machinists and carpenters4Any participant in the election herein may. upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.